           Case 1:12-cv-00456-DAR Document 192 Filed 10/15/18 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOHN N. XEREAS,                                    )
                                                   )
      Plaintiff,                                   )
                                                   )
      v.                                           )
                                                   ) Civil Action No. 1:12-cv-00456-DAR
MARJORIE A. HEISS,                                 )
GEOFFREY O.S. DAWSON, and                          )
PENN SOCIAL, LLC f/k/a Riot Act                    )
DC, LLC,                                           )
                                                   )
      Defendants.                                  )
                                                   )
                                                   )
                                                   )
                                                   )


                    PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS
I. Opening Instructions

   1. If anyone cannot understand me during this process, please raise your hand and let me

       know. I may ask you a few follow up questions. Each day of trial, we will usually begin

       at ____ a.m. and adjourn at ____ p.m., and the trial is anticipated to last through the next

       four days, plus time for you, the jury, to deliberate.

II. Questions for Each Individual Juror

   1. Please state your occupation and the occupations of all persons living in your home,

       along with your relationship to them. If your significant other does not live with you,

       please so state and share their occupation as well. If you or your significant other is

       retired, unemployed or a homemaker, please describe the last job you held outside the

       home.
     Case 1:12-cv-00456-DAR Document 192 Filed 10/15/18 Page 2 of 6



2. What is your educational background? What is the highest level of education you have

   received? What were your major areas of study?

3. What are your hobbies or things you like to do in your free time?

4. What kind of television shows or movies do you like to watch?

5. What is your primary source of news?

6. Have you or anyone you know ever owned their own business? (If yes, please tell me

   who, what business was owned, number of employees, and what you know or heard

   about the experience)?

7. Have you ever attempted to start your own business? If so, name the type of business and

   please describe the experience.

8. Have you ever been a principal of, manager of, supervisor of or a person with decision

   making authority of a business? If so, please identify the organization, describe your role,

   responsibilities, what you did for the organization and your experiences with the

   organization?

9. Do you know anyone personally who has been a principal of, manager of or a person

   with decision making authority of a business? If so, please identify the organization

   describe this person’s role, responsibilities, what he/she did for the organization and

   his/her experiences with the organization?

10. Did you or any of your friends or family ever study, volunteer or work in any of the

   following fields and, if so, identify the person and state that individual’s experience in the

   field: (a) legal/law/courts; (b) restaurant; (c) bar or nightclub; (d) comedy club; (e)

   entertainment; or (f) self-owned business.




                                             2
     Case 1:12-cv-00456-DAR Document 192 Filed 10/15/18 Page 3 of 6



11. Have you, or any of your family and friends, ever worked for, had a personal connection

   to, frequented or heard of any of the following businesses and, if so, identify the person

   and the connection to the business: Riot Act, Riot Act Comedy Club, Riot Act Comedy

   Theater, Penn Social, Tin Shop, Bedrock Management Group, Squiid, Inc, or Beyond

   Collective?

12. Have you, or any of your family and friends, ever worked for had a personal connection

   with or had experiences with any of the following entities and, if so, identify the person

   and the relationship/experience with the entity: DC Zoning Commission, DC Alcoholic

   Beverage Control Board, Alcoholic Beverage Regulation Administration, U.S. Patent and

   Trademark Office, any zoning agency and any regulatory agency.

13. Have you, or any of your family and friends, ever been involved in a civil lawsuit and, if

   so, identify the person, the nature of the lawsuit and the result.

14. Do you have strong opinions or feelings as it relates to any of the following and, if so,

   state your opinions and feelings: (a) Plaintiffs in a lawsuit; (b) Defendants in a lawsuit;

   (c) lawyers; (d) the legal system; (e) the number of lawsuits filed in the United States; or

   (f) damages that can be recovered through a lawsuit.

15. Do you prepare your own tax returns? Do you keep the records for your return? Do you

   keep invoices and receipts to assist with completion of your tax returns?

16. Do you believe a person can own a trademark, copyright, or patent? Have you or

   someone you know ever owned a trademark, copyright, or patent?

17. Do you have any reason to believe that you would be unable to participate as juror

   impartially and fairly? If so, what are these reasons?




                                              3
     Case 1:12-cv-00456-DAR Document 192 Filed 10/15/18 Page 4 of 6



18. Do you know or recognize any of the people in the courtroom?        If so, who do you know

   or recognize, how do you know or recognize them, and for how long have you known

   them?

19. An injured party can ask for damages, which can be the form of money, an injunction

   (which is an order to stop), or other kinds of relief. Are there any of you that feels that it

   would be difficult for you to award the Plaintiff compensatory damages?

20. Damages can be awarded for different purposes. Compensatory damages act to

   compensate the injured party for the harm they’ve incurred. Our legal system also can

   also award “punitive” damages. Punitive damages are defined as damages beyond actual

   compensatory damages and are awarded to punish the Defendants so as to deter

   Defendants and other people or companies from engaging in the same wrongful acts. Are

   there any of you that feels that it would be difficult for you to award the Plaintiff punitive

   damages? If so, why?

21. Does anyone believe they would have a hard time awarding a substantial amount of

   damages if the evidence justified it?

22. More than one witness in this case will be qualified to offer expert opinions in the areas

   of accounting, finance, forensic accounting, damage calculations and trademark

   valuation. Would you be more likely to reject any part of the testimony because the

   witness is an expert? If so, why?

23. One or more of the witnesses in this case may testify about observations made and

   actions taken in a professional capacity as a lawyer. Would you be more likely to accept

   any part of the testimony because the witness is a lawyer? If so, why? Is there any

   reason that we have not addressed today that you may want to address privately that may



                                              4
        Case 1:12-cv-00456-DAR Document 192 Filed 10/15/18 Page 5 of 6



      affect your ability to make a fair and impartial judgment in this case? If so, please raise

      your hand and we will discuss this with the judge and opposing counsel.

   24. Is there any reason that I have not already covered that leads you to believe that you

      should not participate as a juror in this case if chosen? Is there anyone who answered a

      question a certain way, but now after having had more time to think about it, would like

      to change their answer?


Dated: October 15, 2018                             Respectfully submitted,

                                                    /s/ W. Todd Miller
                                                    W. Todd Miller (D.C. Bar No. 414930)
                                                    Amber L. McDonald (D.C. Bar No. 974873)
                                                    Erin Glavich (Admitted Pro Hac Vice)
                                                    tmiller@bakerandmiller.com
                                                    amcdonald@bakerandmiller.com
                                                    eglavich@bakerandmiller.com
                                                    BAKER & MILLER PLLC
                                                    2401 Pennsylvania Avenue, NW Suite 300
                                                    Washington, DC 20037
                                                    Telephone: 202-663-7820
                                                    Fax: 202-663-7849

                                                    Tony C. Richa
                                                    Richa@richalawgroup.com
                                                    Richa Law Group, LLC
                                                    One Bethesda Center
                                                    4800 Hampden Lane, Suite 200
                                                    Bethesda, MD 20814
                                                    Telephone: 301-424-0222

                                                    Attorneys for Plaintiff John N. Xereas




                                                5
       Case 1:12-cv-00456-DAR Document 192 Filed 10/15/18 Page 6 of 6



                               CERTIFICATE OF SERVICE
          I, the undersigned, hereby affirm and declare that on October 15, 2018, I caused a true

and correct copy of the foregoing to be served on all Parties registered for this case via the

Court’s ECF system.

                                                            /s/ W. Todd Miller
                                                            W. Todd Miller




                                                6
